Title: [Shavers and Trimmers; and To the Publick, 23 and 30 June 1743]
From: Franklin, Benjamin
To: 


The first of these pieces, to which Smyth gave the title “Shavers and Trimmers” when he reprinted both (Writings, ii, 232–6), appeared in the Gazette, June 23, 1743. It was inspired by a barber’s advertising the week before that he intended to give up shaving and trimming to confine himself to wigmaking. The essay is a heavy-handed extension of the idea to politicians, lawyers, churchmen, and young girls. Looking into the church, the author asks, “who has been more notorious for shaving and fleecing, than that Apostle of Apostles, that Preacher of Preachers, the Rev. Mr. G.W.?” and he adds that he forbears to make “farther mention of this spiritual Shaver and Trimmer, lest I should affect the Minds of my Readers as deeply as his Preaching has affected their Pockets.” This was the only individual reference in the essay. The piece gave such general offense that the author apologized in the next issue of the Gazette. The editors believe that Franklin did not write either the essay or the apology. The style is unlike his, and the sneer at Whitefield is both uncharacteristic and inconsistent with the facts of the two men’s friendship.
